 IIn the Matter of REMINGTON RAND, INC., C DIvisIONandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No. R-5410SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust 28, 1943On July 21, 1943, the National Labor Relations Board issued a De-cision and Direction of Election in the above-entitled proceedings.,Pursuant to the Direction of Election, an election by secret ballotwas conducted on July 29,1943, under the supervision of the RegionalDirector.On July 31, 1943, the Acting Regional Director issued andduly served upon the parties a Report on Ordered Election.As to the balloting and its results, the Acting Regional Directorreported as follows :Approximate number of eligible voters--------------------- 1, 514Total ballots cast-----------------------------------------1,278Total ballots challenged----------------------------------30Total void ballots-----------------------------------------6Total blank ballots----------------------------------------8Total valid votes counted----------------------------------1,234Votes cast for International Association of Machinists-------43Votes cast for United Electrical, Radio & Machine Workersof America,affiliated with the Congress of Industrial Organ-izations-------------------------------------------------572Votes cast for District 50, United Mine Workers of America__321Votes cast for "None"------------------------------------298On July 31, 1943, United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., herein called the CIO, requested, by letter datedJuly 30, 1943, that a run-off election be conducted among the CIO,District 50, United Mine Workers of America, herein called District 50,and International Association of Machinists, herein called the IAM.On August 3, 1943, Remington Rand, Inc., C Division, herein calledthe Company, filed "Objections and Memorandum" with the Board, inwhich it objected to the recommendation of the Acting Regional Di-151 N. L R B 16.52 N. L.R B., No. 41.319 320DIECLSaONS OF NA!HONAL LABOR RELATIONS BOARDrector that a run-off election be held, to the holding of any run-off elec-tion, to the statement in the Election Report permitting a run-off elec-tion at the request of one of the two contesting labor organizationshaving the greater number of votes, and to any run-off election unlessthe ballot in such an election afforded an opportunity to its employeesto vote for "neither union" or "none."On August 6, 1943, District 50filed a request for a run-off election to be held between the CIO and it-self.Thereafter, on August 9,1943, the Regional Director issued andduly served upon the parties a Report on Objections to the Report onOrdered Election, in which he stated that inasmuch as all of the docu-ments hereinabove mentioned go merely to the question of a run-offelection and to the choices that should appear upon a run-off electionballot, he found it unnecessary to conduct any investigation of the ob-jections; he recommended that the Board issue a supplemental decisiondirecting a run-off election, and denying the request of the Companythat no run-off election be held.On August 10, 1943, the Companyfiled a statement with the Board in which it objected to the conclu-sion of the Regional Director that the previous objections of theCompany went merely to the question of a' run-off election and thatno investigation of the objections was necessary. It further objected,to the failure to investigate and make any disposition with respect tothe 30 challenged votes.-By an amendment to its Rules and Regulations, effective August 23,1943, the Board has promulgated 'a new policy with respect to run-offelections.We find that the purposes and policies of the Act will beeffectuated by applying the new policy, insofar as practicable, to thepresent case.Under the new policy, a run-off election will be held"when the results in the election are inconclusive because no choice onthe ballot in the election received a majority of the valid ballots cast."As indicated by the election results, no choice would receive a major-ity even if all the challenged ballots were assumed to be valid.Thenew policy further provides that the ballot in the run-off election "shallprovide for a selection between the two choices that receive the largestand second largest number of valid votes in the election" and thatif "the number of votes cast for none is . . . more than or the sameas the number cast for the representative with the second largest num-ber of votes as among representatives . . . the run-off ballot shallprovide for a choice between the two representatives."Thus, if weassume the validity of all the challenged ballots and that they werecast for "None," although "None" would be "more than ... the num-ber cast for, the representative with the second largest number ofvotes . . ." we would not in keeping with the foregoing, afford it aplace upon the ballot.We shall, therefore, direct a run-off electionin which the employees in the appropriate unit will have the oppor- REMINGTON RAND, INC.321tunity to decide whether they desire to be represented by the CIO or byDistrict 50.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 10 and 11, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Remington Rand,Inc., C Division, Syracuse, New York, a run-off election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees of the Company who were eligible to vote in the electionconducted July 29, 1943, and who were employed in an eligible cate-gory on the date of the run-off election, but excluding those who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Electrical, Radio & Machine Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, or by District 50, United Mine Workers of America, for thepurposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.